Gest, J.,
The auditing judge was clearly right in awarding the estate to Hannah Thompson. The legatee is named in the will as “my sister Nan C. Lewis,” which, to be sure, is a misnomer, but Hannah Thompson is his sister, and the only sister surviving him. She was familiarly known by her nickname Nan, and, while she is called Lewis in the will, the testator may have had her husband in mind, whose name is Lewis Thompson, and thus mentioned his Christian name to the scrivener instead of his last or family name. Whether this be the explanation of the error or not, we have no doubt as to the identity of the person intended by the testator, which is the only matter to be determined in cases of this kind. The testimony was carefully considered by the auditing judge, and we agree that it supports his findings.
The exceptions are dismissed and the adjudication is confirmed absolutely.